Citation Nr: 0703519	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L5-S1 status post herniated nucleus pulposus 
with radiculopathy, currently rated 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970 and from September 1970 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which denied increased evaluations for a 
service-connected low back disorder and bilateral hearing 
loss.

The issues of an increased evaluation for right thigh and hip 
shell fragment wound scars and an earlier effective date for 
an increased evaluation for service-connected rhinitis were 
subjects of statements of the case furnished the veteran in 
February 2005 and November 2005, respectively.  The veteran 
has not filed a substantive appeal with regard to either of 
these issues.  Consequently, the Board has no jurisdiction of 
these matters.  


FINDINGS OF FACT

1.  L5-S1 degenerative disc disease is manifested by 
limitation of motion and pain; favorable ankylosis or forward 
flexion limited to 30 degrees or less is not demonstrated.  
Incapacitating episodes from two to four weeks in a 12-month 
period are not shown.  The most recent VA examination found 
no ratable neurological residuals.

2.  The veteran has findings on VA audiological evaluation of 
Level II hearing, bilaterally.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for L5-
S1 degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Merits of the Claims

A.  The low back disorder

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare- ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59.

The RO has assigned a 20 percent rating for the veteran's 
service-connected low back disorder under Diagnostic Code 
5237.  Under Diagnostic Code 5237, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine.

A review of the evidence to include the recent VA examination 
report of March 2004 shows that the veteran has a limited 
range of motion of the low back with complaints of pain.  
Specifically, VA examination in March 2004 reflects 
complaints of radiating pain, muscle spasm, paraspinal muscle 
tenderness, and range of motion of the lumbar spine limited 
to 80 degrees of forward flexion, 20 degrees in extension, 
lateral bending to 20 degrees, in both directions, and 
rotation to 20 degrees in both directions.  Limiting pain was 
present.  The examiner further noted a lack of endurance.  
Regarding functional loss, the examiner stated that there was 
no additional loss of motion as a result of fatigability, 
weakness or lack of incoordination.  He also noted that there 
were no signs of intervertebral disc syndrome at the lumbar 
spine.  

A September 2004 private examination shows that the veteran 
complained of pain, radiating into the left leg, buttock, 
thigh, and calf.  The examiner found pain and limitation of 
lumbar flexion and extension.  

These findings do not demonstrate impairment warranting an 
evaluation in excess of that currently assigned.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less has 
not been demonstrated as evidenced by findings of forward 
flexion to 80 degrees.  Ankylosis is clearly not shown.

The rating schedule also provides that any associated 
objective neurological disabilities will be rated separately 
from the musculoskeletal manifestations of spinal 
disabilities.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  However, the 
March 2004 VA examination found positive straight leg raising 
bilaterally.  Neurological examination found sensory function 
within normal limits.  Lower extremity reflexes were 2+ knee 
and ankle jerk bilaterally  Motor function was within normal 
limits.  A September 2004 private examination found straight 
leg raising was negative bilaterally.  Motor functions were 
5/5 in the ankle dorsiflexors and, knee extensors, hip 
flexors, and hip abductors.  Sensation was intact to light 
touch in both lower extremities.  Deep tendon reflexes were 
absent in both Achilles tendons and 1 to 2+ in both patellar 
tendons.

The Board finds that those neurological findings do no 
demonstrate any ratable objective neurological residuals 
associated with the veteran's low back disability.  While the 
September 2004 private examination failed to elicit and ankle 
jerk, the March 2004 VA examination found a 2+ ankle jerk 
bilaterally.  The March 2004 VA examination specifically 
found that there were no signs of intervertebral disc 
syndrome.  Therefore, the Board finds that separate 
neurological ratings are not warranted because ratable 
objective neurological residuals are not shown by the 
evidence of record.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent.  While the examiner at the 
March 2004 VA examination found additional functional 
limitation as a result of limiting pain and reduced 
endurance, the evidence does not show that the limiting pain 
or reduced endurance result in additional limitation of 
function to 30 degrees or less of thoracolumbar flexion or 
result in a condition equivalent to favorable ankylosis of 
the entire thoracolumbar spine.

Accordingly, the Board finds that the criteria have not been 
met for an increased rating for the veteran's L5-S1 
degenerative disc disease pursuant to Diagnostic Code 5237.

The veteran's disability could also be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5243.  That Diagnostic Code provides that the disability will 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed above, an increased rating is not warranted 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that an 
increased rating would not be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
In order to warrant a rating greater than 20 percent, the 
evidence must show at least two weeks, but less than four 
weeks, or incapacitating episodes during a 12-month period.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The evidence does not demonstrate that the veteran had two or 
more weeks of incapacitating episodes, prescribed by a 
physician, within any 12-month period.  The March 2004 VA 
examination found no incapacitating episodes and the evidence 
of record does not otherwise demonstrate that the veteran has 
had any incapacitating episodes, with bed rest and treatment 
prescribed by a physician, during the period under 
consideration.  While the March 2004 VA examination did not 
various time lost from work per month, the evidence does not 
show that bed rest had been prescribed by a physician, so 
that time lost does not fall within the regulatory definition 
of an incapacitating episode.  Therefore, the Board finds 
that an increased rating is not warranted pursuant to the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
for an increased rating for a low back disability must be 
denied.  38 U.S.C.A. § 5107(b).  

B.  Hearing loss

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule established 11 acuity levels designated 
from Level I, for essential normal acuity, through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

38 C.F.R. § 4.85 (2005)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2005)

The rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1,000, 2,000, 
3,000, and 4,000 hertz divided by 4.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. 4.85.

The Board has considered the veteran's contention that his 
hearing loss is essentially more severe than currently 
evaluated.  However, on audiological evaluation in May 2004, 
a VA fee basis audiologist certified that in the right ear, 
puretone thresholds at the 1,000, 2,000, 3,000, and 4,000 
Hertz frequencies were 15, 40, 50, and 70 decibels, 
respectively, for an average of 44 decibels.  Speech 
recognition in the right ear was 88 percent correct.  Left 
ear puretone thresholds at corresponding frequencies were 10, 
30, 50, and 65 decibels for an average of 39 decibels.  
Speech recognition in the left ear was also 88 percent 
correct.  These findings, when applied to the Hearing 
Impairment Tables noted above, clearly show that at the 
veteran has Level II hearing in both the right and left ear.

Level II hearing, bilaterally, warrants a noncompensable 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  To be assigned a compensable schedular rating the 
average puretone threshold and speech recognition scores 
would have to reflect greater hearing loss than is evident in 
this case.  

The rating schedule provides an alternative means of rating 
hearing loss using Table VIa where (1) the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, or for some other reason, (2) when the 
puretone thresholds at each of the four tested frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, or (3) when the puretone threshold is 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  
38 C.F.R. §§ 4.85(c), 4.86.  Those conditions are not met in 
this case, therefore, the Board finds that the use of Table 
VIa to evaluate the veteran's hearing loss disability is in 
appropriate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for degenerative disc disease L5-S1 
status post herniated nucleus pulposus with radiculopathy is 
denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


